Citation Nr: 0418823	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  04-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory disability, to include sinusitis and rhinitis. 

2.  Entitlement to service connection for bronchitis.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder and if so whether the reopened claim 
should be granted.  

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to an increased disability rating for 
migraine headaches, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased disability rating for 
psoriasis/seborrheic dermatitis, presently evaluated as 10 
percent disabling.  

7.  Entitlement to a compensable disability evaluation for 
fibroid tumors.

8.  Entitlement to a compensable disability evaluation for 
pelvic inflammatory disease (PID).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to July 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision rendered by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a hearing 
before the undersigned Member of the Board in May 2004.  A 
transcript of this hearing is associated with the claims 
folders.  

The issue of whether new and material evidence has been 
presented to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder is decided 
herein while the other matters on appeal are addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for an acquired 
psychiatric disorder was denied in an unappealed rating 
decision of April 1997.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

II.  Veterans Claims Assistance Act of 2000

The Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claim to reopen.  
Therefore, no further action is required under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] or the 
regulations implementing it.



III.  Analysis

Entitlement to service connection for psychiatric disability 
was denied in an unappealed rating decision of April 1997 on 
the basis that the depression experienced by the veteran 
during service resolved without residuals and the only 
currently present disorder was a personality disorder, a 
disorder not subject to service connection.  In July 2001, 
the Board determined that new and material evidence had not 
been presented to reopen a claim for service connection for a 
personality disorder.  The Board did not address whether new 
and material evidence had been presented to reopen a claim 
for service connection for an acquired psychiatric disorder.

The evidence added to the record since the April 1997 
decision includes the report of a January 2004 VA examination 
showing that the appellant was found to have paranoid 
schizophrenia.  Other medical evidence indicating that the 
appellant currently has a chronic acquired psychiatric 
disorder has also been added to the record.  This evidence is 
not cumulative or redundant of the evidence previously of 
record.  In addition, since the veteran experienced 
depression during service and the presence of an acquired 
psychiatric disorder was not shown by the evidence previously 
of record, the current medical evidence of an acquired 
psychiatric disorder is so significant that it must be 
considered to fairly consider the merits of the veteran's 
claim.  Accordingly, reopening of the claim is in order.  

Although the record does not reflect that the RO has informed 
the appellant of the requirement that she submit new and 
material evidence to reopen the claim for service connection 
for an acquired psychiatric disorder, there is no prejudice 
to the appellant in view of the Board's determination herein 
that reopening of the claim is in order.  




ORDER

New and material evidence having been presented, reopening of 
the claim for service connection for an acquired psychiatric 
disorder is granted.


REMAND

The veteran testified at her recent hearing before the Board 
that she was scheduled to undergo additional treatment for 
her service-connected gynecological conditions in May 2004 at 
Walter Reed Army Medical Center.  These treatment records are 
not presently associated with the claims folder.  VA has a 
duty to assist the veteran in making as many requests as are 
necessary to obtain relevant records from Federal department 
or agency, including military records.  See 38 C.F.R. § 3.159 
(c)(2).  On remand, the RO should ensure that these 
additional treatment records are associated with the claims 
folders.  

In addition to the foregoing, the veteran has asserted that 
she received psychiatric treatment during service.  She has 
asserted that records of this treatment are missing from her 
service medical records.  On remand, the veteran should be 
asked to identify with specificity the circumstances of this 
treatment so that an effort may be made to obtain additional 
service medical records, if available.  

With respect to her claim for service connection for an 
acquired psychiatric disorder, the veteran has asserted that 
the disorder either resulted from her active service or 
resulted from her service-connected gynecological or skin 
disability.  The Board notes that the veteran was afforded a 
VA mental examination in January 2004.  However, while a 
diagnosis of paranoid schizophrenia was rendered, the 
examination report does not discuss the etiology of this 
disorder or its relationship, if any, to the veteran's active 
military service or service-connected disorder.  On remand, 
the veteran should be afforded a new examination to ascertain 
the etiology and date of onset of any present acquired 
psychiatric disorder.  

With respect to her claims for service connection for upper 
respiratory disability and bronchitis, the veteran has 
asserted that these conditions either originated during 
active service or were aggravated by her active service.  
While the veteran was afforded a VA respiratory examination 
in January 2004, the examination report is inadequate for 
rating purposes.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  The examination report does not 
indicate that the examiner reviewed the veteran's service 
medical records.  Additionally, the examiner did not discuss 
the etiology of the veteran's present respiratory 
disabilities.  On Remand, the veteran should be afforded a VA 
examination to ascertain the etiology of her claimed 
respiratory disorders.  

The Board is also of the opinion that a new examination would 
be beneficial in ascertaining the severity of the veteran's 
migraine headaches.  While the veteran was afforded a 
neurological examination in December 2003, the examination 
report is inadequate as it does not discuss the pertinent 
rating criteria.  In particular, while the veteran is noted 
to have daily headaches, the examination report does not 
discuss the frequency of characteristic prostrating attacks.  

The Board notes that the veteran mailed a letter to the 
President of the United States in February 2004 in which she 
expressed disagreement with the "entire rating decision" 
rendered by the RO in February 2004.  Her representative 
asserted at the recent hearing before the Board that the 
veteran had filed a notice of disagreement with that portion 
of the February 2004 rating action that addressed the 
evaluation for her service-connected psoriasis/seborrheic 
dermatitis.  

Under pertinent VA regulations, a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement (NOD).  While special wording is not required, 
the NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2003).  As the 
February 2004 correspondence to the President shows 
disagreement with the entire rating action promulgated in 
February 2004, the Board will construe the statement as an 
NOD to the February 2004 rating action.  Because the NOD 
placed the issue in appellate status, the matter must be 
remanded for the RO to issue a statement of the case 
addressing this issue.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

In addition to the foregoing, VA medical records were 
received in April 2004, after the RO's most recent 
consideration of the veteran's claims.  This additional 
medical evidence documents the veteran's treatment for 
various disorders, including headaches, gynecological 
disorders, respiratory disorders, back pain, and mental 
disorders.  This evidence is pertinent to the claims on 
appeal.  Applicable VA regulations require that pertinent 
evidence submitted by an appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§§ 19.37, 20.1304(c) (2003).  While a prior March 2004 report 
of contact indicates that the veteran had waived all local 
consideration of her appeal, a waiver of consideration of the 
medical evidence received after that date has not been 
received.  Therefore, remand is required for the issuance of 
a supplemental statement of the case addressing this 
additional evidence.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to an increased rating for 
psoriasis/seborrheic dermatitis and 
inform the veteran of the requirements to 
perfect her appeal with respect to this 
new issue.  If the veteran perfects an 
appeal with respect to this matter, the 
RO should ensure that all indicated 
development is completed before the case 
is forwarded to the Board.

2.  The veteran should be asked to 
provide as much detail as possible about 
her alleged in-service psychiatric 
treatment.  In particular, she should be 
asked to identity the dates of treatment 
and the name and location of the treating 
facility.  Thereafter, the RO should 
contact the treating facility to secure 
copies of any available records of the 
treatment referenced by the veteran.

3.  The veteran should be requested to 
submit any pertinent evidence in her 
possession and to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all health 
care providers who may possess records, 
not already associated with the claims 
folders, pertaining to post-service 
treatment or evaluation of any of the 
disabilities at issue, to include any 
health care providers who have treated or 
evaluated her for any of the disabilities 
at issue since April 2004.  

4.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include any 
records pertaining to treatment or 
evaluation of the veteran at Walter Reed 
Army Medical Center since April 2004.  

5.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and her representative and request them 
to submit the outstanding evidence.  

6.  When all indicated record development 
has been completed, the veteran should be 
scheduled for a VA examination by a 
psychiatrist to determine the nature and 
etiology of any currently present 
acquired psychiatric disorders.  The 
claims folders must be made available to 
and reviewed by the examiner, and the 
examiner should note such review in the 
examination report.  

Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion for 
each currently present acquired 
psychiatric as to whether it is likely, 
at least as likely as not, or less likely 
than not that the disorder originated 
during active duty, is otherwise 
etiologically related to active service, 
was manifested within one year of the 
veteran's discharge from service or was 
caused or chronically worsened by 
service-connected uterine fibroid tumors, 
pelvic inflammatory disease, and/or 
psoriasis/seborrheic dermatitis.  The 
rationale for all opinions expressed must 
be provided.

7.  The veteran should also be scheduled 
for a VA respiratory examination by a 
physician with appropriate expertise to 
determine the etiology of any chronic  
sinusitis, rhinitis, and bronchitis.  The 
claims folders must be made available to 
and reviewed by the examiner, and the 
examiner should note such review in the 
examination report. 

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion 
concerning each chronic respiratory 
disorder of the veteran as to whether it 
is likely, at least as likely as not, or 
less likely than not that the disorder 
originated during the veteran's active 
service or is otherwise etiologically 
related to the veteran's period of active 
duty.  

The rationale for all opinions expressed 
must be provided.

8.  The RO should also schedule the 
veteran for examination by a physician 
with the appropriate expertise to 
determine the nature and severity of 
headaches.  The claims folders must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  

Specifically, the examiner should 
determine whether the veteran has 
completely prostrating headaches and if 
so, the length and frequency of such 
episodes.  The examiner should provide an 
opinion concerning the impact of the 
service-connected headaches on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
provided.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should undertake any 
other indicated development and 
readjudicate the issues of entitlement to 
increased ratings for uterine fibroid 
tumors, PID, and migraine headaches and 
service connection for acquired 
psychiatric disability, low back 
disability, upper respiratory disability 
and bronchitis.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



